DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 05/24/2019 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 11, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Maeda et al. [US Patent Application Publication 2012/0316835 A1; hereinafter “Maeda”].
Regarding claim 1, Maeda teaches a diagnostic device which diagnoses a sign and a cause of abnormality of a plant, comprising: 
a reception unit that receives from the plant, operation data indicating an operation state of the plant (event data, state of operation – 0061); 
a storage unit (design information database, association database – 0140, 0141) that stores first information including a first abnormal event which occurred in the past in the plant, at least one or more first attribution events that are causes of the first abnormal event, and a first occurrence probability that is an occurrence probability of the first attribution event (anomaly depending on the degree of similarity – 0140), in which a causal relationship between the first abnormal event and the first attribution event is indicated by a tree structure (diagnosis tree - 0141), and second information including a second abnormal event which is supposed to occur in the plant but does not occur yet, at least one or more second attribution events that are causes of the second abnormal event, and a second occurrence probability that is an occurrence probability of the second attribution event (occurrence of an anomaly, date and time of adjustment – 0141), in which a causal relationship between the second abnormal event and the second attribution event is indicated by a tree structure (causal diagnosis tree – 0141); 
(candidate anomalies - 0128), based on the operation data; and 
an estimation unit that estimates the cause of the sign of the abnormality, based on the first information and the second information, when the sign of the abnormality is detected and diagnosed as abnormality by the diagnostic unit (anomaly measurement vector and a linear predictive error vector - 0129), 
wherein the estimation unit estimates the cause of the sign of the abnormality, by making weighting (coefficient vectors) of the first occurrence probability heavier than weighting of the second occurrence probability (0131-0134).

Regarding claim 8, Maeda teaches an acquisition unit that acquires at least one of update information indicating that a part of the plant is updated and inspection information indicating that the plant is inspected; and a second changing unit that changes at least one of the weighting of the first occurrence probability and the weighting of the second occurrence probability, based on at least one of the update information and the inspection information (0127).

Regarding claim 11, Maeda teaches a display unit (a display portion 120) that displays a diagnosis result of the diagnostic unit and an estimation result of the estimation unit (0111, 0118, 0170).

(0111, 0118, 0170), and wherein when the estimation result indicates that the parts having low urgency of replacing parts are the cause of the sign of the abnormality, the estimation unit displays the maintenance plan for replacing the parts at a periodic inspection of the plant, on the display unit (maintenance events – 0122, 0145, 0160).

Regarding claim 14, Maeda teaches a diagnostic method for diagnosing a sign and a cause of abnormality of a plant, comprising: 
a reception step of receiving from the plant, operation data indicating an operation state of the plant (event data, state of operation – 0061); 
a storage step (design information database, association database – 0140, 0141) of storing first information including a first abnormal event which occurred in the past in the plant, at least one or more first attribution events that are causes of the first abnormal event, and a first occurrence probability that is an occurrence probability of the first attribution event (anomaly depending on the degree of similarity – 0140), in which a causal relationship between the first abnormal event and the first attribution event is indicated by a tree structure (diagnosis tree - 0141), and second information including a second abnormal event which is supposed to occur in the plant but does not occur yet, at least one or more second attribution events that are causes of the second abnormal event, and a second occurrence probability that is an occurrence probability of the second attribution event (occurrence of an anomaly, date and time of adjustment – 0141), in which a causal relationship between the second abnormal event (causal diagnosis tree – 0141); 
a diagnostic step of diagnosing abnormality by detecting the sign of the abnormality in the plant (candidate anomalies - 0128), based on the operation data; and 
an estimation step of estimating the cause of the sign of the abnormality, based on the first information and the second information, when the sign of the abnormality is detected and diagnosed as abnormality in the diagnostic step (anomaly measurement vector and a linear predictive error vector - 0129), 
wherein in the estimation step, the estimating cause of the sign of the abnormality-is estimated, by includes making weighting (coefficient vectors) of the first occurrence probability heavier than weighting of the second occurrence probability to estimate the cause of the sign of the abnormality (0131-0134).

Regarding claim 15, Maeda teaches a non-transitory computer-readable storage medium on which an executable program for diagnosing a sign and a cause of abnormality of a plant is stored, the program causing a computer to execute: a reception step of receiving from the plant, operation data indicating an operation state of the plant (event data, state of operation – 0061); 
a storage step of storing (design information database, association database – 0140, 0141) first information including a first abnormal event which occurred in the past in the plant, at least one or more first attribution events that are causes of the first abnormal event, and a first occurrence probability that is an occurrence probability of (anomaly depending on the degree of similarity – 0140), in which a causal relationship between the first abnormal event and the first attribution event is indicated by a tree structure (diagnosis tree - 0141), and second information including a second abnormal event which is supposed to occur in the plant but does not occur yet, at least one or more second attribution events that are causes of the second abnormal event, and a second occurrence probability that is an occurrence probability of the second attribution event (occurrence of an anomaly, date and time of adjustment – 0141), in which a causal relationship between the second abnormal event and the second attribution event is indicated by a tree structure (causal diagnosis tree – 0141); 
a diagnostic step of diagnosing abnormality by detecting the sign of the abnormality in the plant (candidate anomalies - 0128), based on the operation data; and 
an estimation step of estimating the cause of the sign of the abnormality, based on the first information and the second information, when the sign of the abnormality is detected and diagnosed as abnormality in the diagnostic step (anomaly measurement vector and a linear predictive error vector - 0129), 
wherein in the estimation step, estimating the cause of the sign of the abnormality-is estimated, by includes making weighting (coefficient vectors) of the first occurrence probability heavier than weighting of the second occurrence probability to estimate the cause of the sign of the abnormality (0131-0134).

Allowable Subject Matter
Claims 2-7, 9, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishii (US Patent Application Publication 2015/0067400 A1) discloses a method for generating a fault tree for event analysis;
Fujiyama et al. (US Patent Application Publication 2003/0191605 A1) discloses an apparatus for maintaining plant equipment using a failure-event tree breakdown for determining failure events.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862